Citation Nr: 0417076	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for kidney failure.  

2.  Entitlement to service connection for gout.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, 
claimed as due to exposure to herbicides.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina the denied service connection for 
kidney failure and gout and denied reopening previously 
denied claims for service connection for hypertension and 
peripheral neuropathy.  The veteran filed a notice of 
disagreement in March 2003.  The RO issued a statement of the 
case in July 2003 and RO received the veteran's substantive 
appeal later that month.  

For the reasons set forth below, these matters are being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C.  


REMAND

The Board finds that additional action is warranted prior to 
appellate review of the claims on appeal.  

In this regard, the veteran alleges in service treatment for 
hypertension and gout and alleges that his kidney condition 
was first manifest during active duty service.  Service 
medical records associated with the veteran's claims folder 
include his enlistment and discharge examinations and dental 
records.  However, it is unclear whether there are additional 
outstanding service medical records.  Accordingly, upon 
remand, the RO should contact the appropriate entity and 
attempt to obtain any additional service medical records.  

Additionally, the record reveals that the veteran receives 
Social Security disability benefits.  Documents reflecting 
the veteran's award, and the underlying medical records used 
to reach this determination not associated with the veteran's 
claims file.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to the claim.  
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The RO should attempt to 
obtain these records, following the procedures set forth in 
38 C.F.R. § 3.159(c) regarding requesting records from 
Federal facilities.  .

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v.  
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 
3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

While the Board regrets that a remand of these matters will 
delay an appellate decision, such remand is necessary to 
ensure compliance with all due process requirements.

Accordingly, these maters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should contact the National 
Personnel Records Center and request 
copies of any service medical records on 
file.  In requesting these records, the 
RO should follow the procedures set forth 
in 38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the veteran's claims 
file.

2.  The RO should request that the Social 
Security Administration furnish copies of 
any Social Security disability award and 
all medical records relied upon in making 
any award.  In requesting these records, 
the RO should follow the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses received should 
be associated with the veteran's claims 
file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide information, 
and, if, necessary, authorization to 
enable it to obtain any outstanding 
medical evidence pertinent to the issues 
on appeal.  

4.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.

6.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC and 
afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



